DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 – 12 are drawn to a composition however are rendered indefinite for depending on canceled claim 1.  For purposes of examination, the claims are interpreted to depend from clai 7, rather than claim 1.  
Claim 12 is drawn to a composition for controlling phytopathogenic fungi, however is rendered vague and indefinite because it is unclear if the claim further requires Clonostachys 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bobeck et al. (WO 2016/196681).
Regarding claims 7 – 8, Bobeck teaches compositions for use as an agricultural inoculant, the compositions comprising one or more microbial species (abstract) in combination with 2 – 1012 spores/mL (000112) or 1.0 x 102 – 5.0 x 1012 CFU/mL (or CFUs/g) (000123), and known antifungal species such as Trichoderma harzianum and Clonostachys rosea (00042) in amounts of 1.0 x 102 – 5.0 x 1012 CFU/mL (or CFUs/g) (000123).  Excipients are included at 20 – 99% (000109) which falls within and significantly overlaps the claimed range of 10 – 96%.  Please note that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).
Bobeck does not teach the compositions comprising the claimed percent of bacteria or additives.  However, Bobeck teaches the claimed number of CFUs and also that the bacteria are included in the composition for the purpose of their known agriculturally beneficial effects (00051) or antifungal, antimicrobial and/or plant growth promoting effects (00042), indicating the strains to be active ingredients, or result effective variables. Bobeck further teaches the microbial inoculant includes “effective amounts” to promote beneficial and/or desired outcomes; that such an amount will vary depending on strains employed, plant species treated, other indications; and that such an amount may be determined by one with ordinary skill using routine experimentation (000128).  Moreover, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize the amounts and percentages of the microbial species, additives and excipients as a matter of routine experimentation as directed by Bobeck. 
Regarding the claimed intended use of controlling phytopathogenic fungi, it is first noted that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be 
Regarding claim 9, Bobeck teaches additives may include polymers of carboxylic acids or methacrylic acid (water soluble anionic polymers) or surfactants such as alkylbenzene sulfonates (anionic surfactant) and alkylphenol ethoxylates (nonionic surfactants) (00048).
Regarding claim 10, excipients may include silicates, silica gels (silicas), talc, bentonite, polysaccharides, flour (carbohydrates) and mixtures thereof (00047).
Regarding claim 11, the compositions may occur as granules or aqueous (suspension) (000116, examples).
Regarding claim 12, it is first noted that the claim does not clearly set forth further limitations to the composition of claim 7.  Regarding the addition of Clonostachys rosea, Bobeck teaches including the bacteria in the compositions (00042).  Regarding the intended use of the compositions, Bobeck teaches the microbial strains are known to have antifungal activity (00042) and wherein they are applied for agricultural use to promote plant growth, productivity 
Thus, the invention as a whole is prima facie obvious over the reference, especially in the absence of evidence to the contrary.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699